                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,                                                    Cr. No. 18-2665 JAP

v.

DAVID JOHNSON,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

      On January 17, 2020, the Court held a hearing on five pending motions filed by the United

States. See MOTION FOR A LAFLER/FRYE HEARING (Doc. 63); MOTION IN LIMINE TO

INTRODUCE EVIDENCE OF DEFENDANT’S PRIOR FELONY CONVICTIONS UNDER

FEDERAL RULE OF EVIDENCE 609 (Doc. 64); MOTION IN LIMINE TO EXCLUDE

POSSIBLE-PENALTIES EVIDENCE (Doc. 65); OMNIBUS MOTION IN LIMINE (Doc. 66);

MOTION TO ADMIT EVIDENCE PURSUANT TO FEDERAL RULE OF EVIDENCE 404(B)

AS RES GESTAE EVIDENCE (Doc. 67). Defendant responded to four of those motions. See

REPLY TO UNITED STATES’ OMNIBUS MOTION IN LIMINE (Doc. 83); RESPONSE TO

UNITED STATES’ MOTION TO ADMIT EVIDENCE PURSUANT TO FEDERAL RULE OF

EVIDENCE 404(B) AND AS RES GESTAE EVIDENCE (Doc. 86); RESPONSE TO UNITED

STATES’ MOTION IN LIMINE TO EXCLUDE POSSIBLE-PENALTIES EVIDENCE (Doc.

87); RESPONSE TO UNITED STATES’ MOTION IN LIMINE TO INTRODUCE EVIDENCE

OF DEFENDANT’S PRIOR FELONY CONVICTIONS UNDER FEDERAL RULE OF

EVIDENCE 609 (Doc. 88).
                                          BACKGROUND

       On September 24, 2019, a federal grand jury returned a Superseding Indictment charging

Defendant David Johnson with one count of violating 18 U.S.C. §§ 922(g)(1) and 924. See

REDACTED SUPERSEDING INDICTMENT (Doc. 74). The United States alleges that

Defendant, knowing that he had been convicted of at least one crime punishable by imprisonment

for a term exceeding one year, knowingly possessed, in and affecting commerce, a firearm and

ammunition. Id.

                                            DISCUSSION

       I.      United States’ Motion for a Lafler/Frye Hearing (Doc. 63)

       The United States asks the Court to inquire prior to trial whether defense counsel

communicated its plea offers to Defendant under Missouri v. Frye, 566 U.S. 134 (2012), and Lafler

v. Cooper, 566 U.S. 156 (2012). See Doc. 63 at 1. Under Frye, “as a general rule, defense counsel

has the duty to communicate formal offers from the prosecution to accept a plea on terms and

conditions that may be favorable to the accused.” 566 U.S. at 145.

       The United States notified Defendant, through counsel, of a proposed plea offer on August

8, 2019, which included a deadline of August 23, 2019, for acceptance. Doc. 63 at 1. Defendant

rejected the United States’ plea offer. Id. The United States wishes to make a record to preclude a

future ineffective assistance of counsel claim under 28 U.S.C. § 2255 by ensuring that defense

counsel effectively conveyed the United States’ plea offer to Defendant. Id.

       At the January 17, 2020, hearing, Defendant informed the Court that he did not object to

this motion. Tr. at 3:4–5; 5:1–5.1 Accordingly, the Court granted the motion. Defendant, under



1
 This MEMORANDUM OPINION AND ORDER cites to the court reporter’s unofficial transcript from the January
17, 2020, hearing. All page and line citations are subject to change on the official, edited transcript.
                                                   2
oath, responded to questions by the Court. Id. at 5:6–9. The Court inquired whether Defendant’s

former counsel, Mr. Assed, explained the plea offer and whether Defendant understood the offer.

Defendant indicated that he had. See CLERK’S MINUTES, filed January 17, 2020 (Doc. 109). He

did not accept the plea offer and informed Mr. Assed that he did not accept the plea offer. Tr. at

6:5–9. The Court asked if he had a full opportunity to discuss the plea opportunity with his former

lawyer. Id. at 6:5–9. Defendant answered that he did not. Id. at 6:21. Defendant then clarified that

he told his attorney he did not wish to accept the plea offer and his attorney “just left it at that.” Id.

at 6:23–25, 7:1.2 The Court did not inquire into the substance of attorney-client discussions.

        II.      United States’ Motion in Limine to Introduce Evidence of Defendant’s Prior Felony
                 Convictions Under Federal Rule of Evidence 609 (Doc. 64)

        The United States seeks a pretrial ruling on the admissibility of evidence it may introduce

at trial, should Defendant choose to testify on his own behalf. If Defendant testifies, the United

States will seek to introduce evidence of his prior convictions to impeach his credibility, under

Federal Rule of Evidence (“Rule”) 609. See Doc. 64 at 1.

        Defendant has two prior convictions for drug offenses—one that is less than ten years old,

and one that is more than ten years old. As the United States informs the Court,

        [o]n June 2, 2003, Defendant was convicted in the Second Judicial District Court
        of New Mexico for Trafficking a Controlled Substance by Distribution. Defendant
        was sentenced to three years of supervised probation. On September 5, 2003,
        Defendant’s probation was revoked, but reinstated. On January 20, 2005,
        Defendant’s probation was revoked and he was sentenced to nine years custody,
        with three years suspended and credit for time on probation. On April 5, 2005,
        Defendant’s sentence was amended so that 1,512 days was suspended, and actual
        time to serve was 3 years custody and two years of parole.

        [And] [o]n May 17, 2010, Defendant was convicted in the Second Judicial District
        Court of New Mexico for Conspiracy to Traffic a Controlled Substance by
        Distribution. Defendant was sentenced to three years custody, suspended, with

2
  Following this exchange, the Court asked the United States if there was anything else it wished the Court would
inquire about. The United States responded no. Tr. at 7:2–3.
                                                         3
       three years unsupervised probation.

Doc. 64 at 2–3.

       Rule 609(a)(1) provides that evidence of a criminal defendant’s prior felony convictions

may be admitted for the purpose of attacking that defendant’s credibility as a witness if the court

finds the probative value of the convictions outweighs their prejudicial effect. Fed. R. Evid. 609.

Rule 609(b) excludes evidence of a prior conviction that is more than ten years old, unless the

defendant served a term of confinement and was released within the ten-year period or unless the

court determines that the probative value of the old conviction substantially outweighs its

prejudicial effect. Id. Thus, the central question surrounding both of Defendant’s prior felonies is

whether the probative value of admitting the evidence of Defendant’s prior felony convictions

outweighs its prejudicial effect. See id.

       The Court will allow the United States to impeach Defendant with evidence of his prior

felony convictions under Rule 609 if he chooses to testify. The United States submits that if

Defendant testifies, the probative value of both convictions will substantially outweigh any

prejudicial effect “because the jury will not be able to fully evaluate Defendant’s credibility as a

witness unless the jury is told the full story of his prior propensity for disregarding the law.”

Doc. 64 at 3. Both of Defendant’s prior convictions relate to distributing a controlled substance.

The United States argues that those convictions are especially relevant here, where the initial

investigation related to distribution of narcotics by Defendant. Id.

       Defendant acknowledges that, if he chooses to testify, his credibility will be an important

issue in the case, but argues that nonetheless, his prior convictions provide minimal impeachment

value. See Doc. 88 at 3. He asserts that neither of his prior felony convictions required proof of a

dishonest act or false statement, that the United States is seeking to offer this evidence as

                                                 4
impermissible character evidence, and that the probative value of his prior felony convictions does

not substantially outweigh the prejudicial effect. Id. at 3–4.

       First, Rule 609 does not demand that prior felony convictions require proof of a false or

dishonest statement to be introduced for impeachment purposes. See Fed. R. Evid. 609. Thus, that

argument is unpersuasive.

       Next, Rule 404(b) prohibits the introduction of a person’s character or character trait “to

prove that on a particular occasion the person acted in accordance with the character or trait.” Fed.

R. Evid. 404. The United States admits, however, that it intends to introduce evidence of

Defendant’s prior felonies to show “the full story of his prior propensity for disregarding the law.”

Doc. 64 at 3. The Court cautions the United States to not attempt to introduce impermissible

character evidence at trial. Rule 609 expressly states that prior felony convictions may be

introduced for the purpose of “attacking a witness’s character for truthfulness.” Fed. R. Evid. 609

(emphasis added). The Court will enforce the limited scope of Rule 609.

       The Court finds that the probative value of the evidence substantially outweighs the danger

of unfair prejudice to Defendant. Indeed, “[t]he implicit assumption of Rule 609 is that prior felony

convictions have probative value. Their probative value, however, necessarily varies with their

nature and number.” United States v. Smalls, 752 F.3d 1227, 1240 (10th Cir. 2014) (quoting United

States v. Burston, 159 F.3d 1328, 1335 (11th Cir. 1998)). Defendant’s prior felonies are probative

of the circumstances under which this case arose—that is, Defendant’s prior felony convictions

provide the necessary context for his arrest. Of course, the greater the similarity between the prior

convictions and the charged crime, the more likely that the convictions could be “misused by a

jury as propensity evidence.” See Smalls, 752 F.3d at 1240. That is not the case here. Defendant’s

prior felony convictions are sufficiently different from the charged conduct that a jury is unlikely

                                                  5
to confuse Defendant’s past conduct with his current charge. Further, a limiting instruction can

cure any potential misuse of this evidence by a jury. Thus, if Defendant testifies, the Court will

allow the United States to impeach Defendant with evidence of his two felony convictions.

       Furthermore, at the January 17, 2020, hearing, Defendant informed the Court that he does

not contest the United States’ ability impeach him with his prior convictions, should he choose to

testify. Tr. at 19:10–13. He requested only that the Court exclude the names of his convictions. Id.

at 19:13–16. The Court then inquired into what the United States intended to ask Defendant if it

were to impeach him. Id. at 19:25, 20:1–3. The United States agreed that it would simply ask

Defendant if he had been convicted of a felony on a particular date, without mentioning the name

of the felony. Id. at 20:4–22. The United States also agreed that it would only go into the details

of the prior felony convictions, including the nature of the offenses, if Defendant contested those

convictions. Id. at 20:22–25. The Court finds that this concession by the parties is proper. See

Smalls, 752 F.3d at 1240 (“The well-settled rule in this circuit is that the permissible scope of

cross-examination under Rule 609 extends to the essential facts of convictions, the nature of the

crimes, and the punishment.”). The Court will allow the United States to impeach Defendant, if he

chooses to testify, per the parties’ agreement.

       III.    United States’ Motion in Limine to Exclude Possible Penalties Evidence (Doc. 65)

       The United States seeks to exclude evidence or argument that Defendant, if convicted,

faces a statutory maximum sentence of ten years. See Doc. 65 at 1; 18 U.S.C. § 924(a)(2).

Defendant does not oppose the United States’ motion. See Doc. 87 at 1. The Court will therefore

grant the United States’ motion to exclude evidence of sentencing or punishment at trial. See Tenth

Circuit Criminal Pattern Jury Instruction 1.20 (“If you find the defendant guilty, it will be my duty



                                                  6
to decide what the punishment will be. You should not discuss or consider the possible punishment

in any way while deciding your verdict.”).

       IV.     United States’ Omnibus Motion in Limine (Doc. 66)

       The United States requests an order excluding the following categories of evidence at trial:

(1) allegations of Government misconduct; (2) the contents of rulings or pretrial motions filed by

the parties; (3) plea negotiations; (4) offers to stipulate; (5) information known only to Defendant

which could only be admitted through his sworn testimony; and (6) defense exhibits that have not

been previously disclosed to Government counsel. Doc. 66 at 1–4. In response, Defendant concurs

with the United States’ request to preclude evidence of pre-trial rulings, plea negotiations, offers

to stipulate, and defense exhibits not previously disclosed to the United States. Doc. 83 at 2–3.

Defendant opposes the exclusion of the other categories of evidence. Id. at 1, 3.

       With respect to allegations of government misconduct, the United States contends that

Defendant has made previous unsupported allegations of government misconduct. Doc. 66 at 1.

Indeed, the Court dealt with former allegations of government misconduct in Defendant’s

MOTION TO SUPPRESS THE SEARCH WARRANT AND REQUEST FOR AN

EVIDENTIARY HEARING (Doc. 60). See MEMORANDUM OPINION AND ORDER

(Doc. 85). Nevertheless, Defendant requests that the Court deny the United States’ motion until

such time as Defendant becomes aware of specific instances of governmental misconduct, if any.

Id. at 1. If the defense becomes aware of any instances of governmental misconduct, Defendant

requests the opportunity to show its relevance. Id. At this time, the Court will deny as unripe the

request to exclude evidence of governmental misconduct. Should Defendant intend to present such

evidence, Defendant should bring it to the Court’s attention prior to introducing it at trial.



                                                  7
       With respect to information known only to Defendant, Defendant asserts he should be

permitted to cross-examine the government’s witnesses, that information can have sources through

defense investigation, and that he intends to follow the rules of evidence at trial. The Court will

deny as unripe the request to categorically exclude information known only to Defendant. The

Court can take up objections to specific questions or evidence at trial.

       V.      United States’ Motion to Admit Evidence Pursuant to Federal Rule of Evidence
               404(b) as Res Gestae Evidence (Doc. 67)

       Finally, the United States moves for a pretrial ruling on the admissibility of certain items

under Rule 404(b) as res gestae evidence. More specifically, the United States seeks to offer

evidence that law enforcement located narcotics, digital scales, plastic bags, and glass pipes inside

Defendant’s residence during execution of the state search warrant. Doc. 67.

       At the January 17, 2020, hearing, the Court brought the parties’ attention to United States

v. Morgan, 296 F. App’x. 709 (10th Cir. 2008), which addressed the admissibility under Rule

404(b) of a set of digital scales, where the defendant was charged with being a felon in possession

of a firearm and ammunition. The Court also noted that it would reserve ruling on this motion until

it has a better understanding of Defendant’s position with respect to Morgan. Tr. at 231:23–25.

The Court instructs Defendant to be prepared to argue on this motion at the pretrial conference.

                                          CONCLUSION

IT IS THEREFORE ORDERED THAT

   1. The United States’ MOTION FOR A LAFLER/FRYE HEARING (Doc. 63) is

       GRANTED.




                                                 8
2.   The United States’ MOTION IN LIMINE TO INTRODUCE EVIDENCE OF

     DEFENDANT’S PRIOR FELONY CONVICTIONS UNDER FEDERAL RULE OF

     EVIDENCE 609 (Doc. 69) is GRANTED.

3. The United States’ MOTION IN LIMINE TO EXCLUDE POSSIBLE-PENALTIES

     EVIDENCE (Doc. 65) is GRANTED.

4. The United States’ OMNIBUS MOTION IN LIMINE (Doc. 66) is GRANTED IN PART

     AND DENIED IN PART as follows:

        a. The Court GRANTS the request to exclude evidence of pre-trial rulings, plea

           negotiations, and exhibits that have not been previously disclosed to the

           opposing party.

        b. The Court DENIES as unripe the request to exclude generally the other categories

           of evidence. The parties can raise objections to specific evidence that fall within

           these categories at trial.

5. The Court RESERVES RULING on the United States’ MOTION TO ADMIT EVIDENCE

     PURSUANT TO FEDERAL RULE OF EVIDENCE 404(B) AS RES GESTAE

     EVIDENCE (Doc. 67).



                                           ________________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                            9
